Citation Nr: 1442290	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 12, 2004, for the grant of service connection for coronary artery disease with hypertension and the assignment of a 100 percent disability evaluation.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from June 24, 1985 to June 29, 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California, which granted service connection for coronary artery disease with hypertension and assigned a 100 percent disability evaluation.  The Veteran filed a notice of disagreement with the effective date and thereafter perfected his appeal. 

In April 2009, the Veteran notified VA that he ended his representation with his previously identified service organization.  Although he stated that he was represented by a private attorney, the Veteran never submitted a power of attorney granting another service organization or attorney the right to represent him before the Board.  Therefore, the Veteran is not represented in this appeal.  

In September 2012, the case was remanded in order that the Veteran could be afforded a Board videoconference hearing.  A hearing was initially held in February 2013 but unfortunately a transcript could not be produced due to audio distortions of the Veteran's testimony on the Digital Audio Recording System (DARS).  As a result, the Veteran was afforded a new hearing before the undersigned Acting Veterans Law Judge in September 2013; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied service connection for hypertension.  The Veteran was notified of the decision and his appeal rights by a July 2, 1997 letter.  He did not appeal the decision.    

3.  In the March 2007 rating decision, the RO granted service connection for coronary artery disease with hypertension and assigned a 100 percent disability evaluation effective October 12, 2004, noting that a claim for this disability had been received on this date.    

4.  The record contains no statement or communication from the Veteran to VA, dated between the July 2, 1997 notice of the May 1997 rating decision and receipt of the Veteran's claim on October 12, 2004, which constitutes a pending claim for service connection for hypertension or for coronary artery disease. 


CONCLUSIONS OF LAW

1.  The May 1997 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The criteria are not met for an effective date earlier than October 12, 2004, for the grant of service connection for coronary artery disease with hypertension.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and  (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duties to notify and assist have been satisfied.  

Concerning the duty to notify, in April 2007, the Veteran filed a timely notice of disagreement (NOD) to the March 2007 rating decision that granted service connection for coronary artery disease with hypertension, challenging the effective date awarded.  Although the Veteran has not been specifically notified of the requirements necessary to establish an earlier effective date for this grant of service connection, 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for such a newly raised or "downstream" issue, when appropriate VCAA notice has already been provided for the initial claim for service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this case, this appropriate initial notice was provided in February 2005 letter.  Thus, no further notice is required.  

Also, as mentioned above, the Veteran testified at a hearing before the undersigned in September 2013.  At a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the issue on appeal was clearly set forth.  Also, there is no indication from the record that there is any further, obtainable pertinent evidence.  Accordingly, the duties outlined in Bryant have been met and to the extent there were any shortcomings, the Veteran was not prejudiced.  

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim.  The Veteran's essential argument in this case is that he was not provided notification of an earlier May 1997 rating decision, which denied service connection for hypertension and thus, he did not have an opportunity to file a notice of disagreement with this decision, which in turn might have allowed for assignment of an earlier effective date for service connection for his coronary artery disease with hypertension.  However, he has not identified the existence of any additional evidence pertaining to this assertion or argued that there are any developmental deficiencies in the current record.  Also, the existing evidence of record does not otherwise indicate that there is any outstanding, obtainable evidence pertinent to this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II.  Legal Criteria

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).  

The mere presence of medical evidence in the record does not establish intent on the part of the veteran to seek service connection for the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the Board must interpret the veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran.  Id.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105(a).

 "[T]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice or other correspondence to the Veteran's last address of record for this presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).   This requires showing, not only that the Veteran did not receive the notice or correspondence in question, but also that there was another viable address where he could have been reached.  Absent this, VA is entitled to rely on his address of record.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Factual Background and Analysis

In the instant case, the Veteran's initial claim for service connection for hypertension was denied by a May 1997 rating decision.  The record indicates that a copy of this decision, along with a notice explaining his appeal rights, was mailed to the Veteran at his address on file in Montgomery, Alabama on July 2, 1997.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103. 

In the subsequent March 2007 rating decision, the RO granted service connection for coronary artery disease with hypertension and assigned an evaluation of 100 percent effective October 12, 2004.  The RO noted that the October 12, 2004 effective date was assigned because a reopened claim for service connection for hypertension was received on that date.  

A review of the claims file does not show that any claim for service connection for hypertension or coronary artery disease was received by VA after notice of the May 1997 rating decision was sent to the Veteran on July 2, 1997 but before receipt of the reopened claim on October 12, 2004.  Also, no claim for clear and unmistakable error has been filed in this case.  Therefore, as the effective date of a service connection claim reopened after a final disallowance, is the date of receipt of the claim or the date entitlement arose, whichever is later, there is no basis for assigning an effective date prior to October 12, 2004 for the award of service connection for coronary artery disease with hypertension.

The Veteran has argued that the effective date for service connection should date back to the day after separation from service (i.e. June 30, 1996) because he initially filed a claim for service connection for hypertension within one year from this date.  However, as mentioned, this initial claim was subject to a final denial by the May 1997 rating decision and thus, it cannot serve as a basis for awarding an earlier effective date.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.400.  

Additionally, the Veteran contended during his September 2013 hearing that he never received notice of the May 1997 rating decision.  He indicated that after service, he initially went to live with his sister and it was during this time that he filed his initial claim for service connection for hypertension.  Then, after about six months, the Veteran moved to Tennessee.  The Veteran asserted that he notified VA of this move but that he never received the May 1997 rating decision or any paperwork associated with it.  He also indicated that he later moved to California and again notified VA of his move.  He noted that he did not submit anything in writing to notify VA of the moves but that he did call the RO and drove to the RO located in Nashville, Tennessee when he lived in that area.  

The Board notes that the record shows that the May 1997 rating decision was mailed to the Veteran in Montgomery, Alabama with no indication that the mailing was returned as undeliverable.   There is also no indication in the file that the Veteran affirmatively informed VA that he had moved to Tennessee prior to the mailing of the notice.  The record does show that VA initially issued a check in an unrelated claim  dated July 10, 1997,  to the Veteran and mailed that check to the Montgomery, Alabama address.  This initial check was later canceled and reissued on September 8, 1997; the reissued check was mailed to the Veteran at his address in Clarksville, Tennessee.  

Thus, while documentation in the claims file reflects that a July 1997 payment to the Veteran was reissued in September 1997, there is no clear evidence that he did not receive notice of his July 1997 payment (or pertinent in this case, notice of the May 1997 rating decision) because he had moved.   Again, the Board highlights that there is nothing to indicate that the July 2, 1997 notice of the May 1997 rating decision was returned as undeliverable, nor is there any other documentation affirmatively indicating that the Veteran did not receive it.  To the extent the Veteran asserts that he notified VA of his move to Tennessee prior to July 2, 1997, and that he did not receive notice of the May 1997 rating decision, the Board finds that this assertion, without any corroborating documentation, does not constitute clear evidence that he did not receive notice that his claim was denied.  Thus, in turn, there is not clear evidence that there was another viable address for the Veteran where notice of the May 1997 decision could have been sent.  Consequently, for purposes of the mailing of the May 1997 decision rating decision and notice of appeal rights, the presumption of regularity is not rebutted and VA was entitled to rely on the Veteran's address of record (i.e. the Alabama address).  See Cross, 9 Vet. App. 18, 19 (1996).

Although the record shows that VA was apprised of the Veteran's new address approximately two months after mailing the July 1997 letter notifying him of the May 1997 rating decision (as shown by the check issued in September 1997), there is no clear evidence that the Veteran informed VA of his change of address prior to that time.  Instead, VA was entitled to rely on the Veteran's address of record for the earlier mailing.  Again, there is no indication that that mailing was returned to VA as undeliverable.  Thus, VA did not have an affirmative duty to re-mail the decision to the Veteran at the new Tennessee address.  See e.g. Cross, 9 Vet. App. 18, 19 (1996).  Indeed, in an April 2006 statement, the Veteran acknowledged that his claim for service connection for hypertension had been previously denied.  The Veteran's assertion that he did not receive notice of the May 1997 rating decision is simply not supported by the evidence of record.

In sum, because VA is considered to have fulfilled its duty to provide notice of the May 1997 rating decision denying service connection for hypertension and the corresponding appeal rights to the Veteran; because the Veteran did not subsequently appeal that decision and it became final; and because, the Veteran did not file a new claim for service connection for hypertension (i.e. a claim to reopen) or a claim for service connection for coronary artery disease prior to the claim received on October 12, 2004, an effective date for service connection for coronary artery disease with hypertension prior to October 12, 2004 is not warranted.   38 U.S.C.A. § 7105; 38 C.F.R. § 3.400.   
 






CONTINUED ON NEXT PAGE

ORDER

An effective date earlier than October 12, 2004, for the grant of service connection for coronary artery disease with hypertension and the assignment of a 100 percent disability evaluation is denied.  





____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


